DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 08/15/2022 has been entered.  Claims 11-13, 15-17, 19 and 20 remain(s) pending in the application.  Applicant's response is in regards to the rejections previously set forth in the Non-Final Office Action mailed 03/14/2022, hereinafter NFOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 11 and 19 under THODE KARL-HEINZ DE 2631529 A1, hereinafter Thode, in view of in view of KLEINEISEL GUSTAV DE 10317659 A1, hereinafter Kleineisel, have been fully considered and but are not persuasive.  
In response to the applicant’s arguments with respect to claims 11 and 19 regarding the modified device of Thode/Kleineisel, the examiner respectfully disagrees.  The applicant argues that the modified device of Thode/ Kleineisel, specifically Kleineisel, fails to explicitly state that the continuously adjustable proportional valve is “proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor”.  In response, Kleineisel’s [0040] discloses during a deceleration of the hydraulic motor, the pump flow is reduced (by means of valve (5), and the continuously adjustable proportional valve is moved from an open position to a closed/‘throttled position’.  [0040] is a description of operation with respect to Kleineisel’s first embodiment (Fig. 1) which comprises a two position valve (open and closed/throttled).  Kleineisel discloses multiple embodiments (Fig. 1-3 discloses three different embodiments) by which the examiner directed to embodiment two (Fig. 2) in the NFOA [0011] .  Kleineisel discloses in Fig. 2, [0035] that the two position valve (open and closed/throttled) is replaced by a continuously adjustable proportional valve and ‘throttling’ comprises “throttles in intermediate positions”.  Therefore, Kleineisel discloses (when taking [0040] in combination with the second embodiment of [0035]) proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over THODE KARL-HEINZ DE 2631529 A1, hereinafter Thode, in view of KLEINEISEL GUSTAV DE 10317659 A1, hereinafter Kleineisel.  Thode and Kleineisel are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (work machines with swivel bodies such as cranes or excavators).  MPEP2141.01(a) I.
Regarding claim 11, Thode discloses (Fig. 1) a crane (Pg 1 Ln 12) having a closed hydraulic circuit (depicted as what is typically interpreted as a closed circuit) in which a hydraulic pump (2) is hydraulically connected to at least one hydraulic motor (1) via a feed (10) and a discharge (11) to deliver fluid flow to the hydraulic motor, and in which the feed is hydraulically connected to the discharge via at least one bypass (7, 8) which bypasses the at least one hydraulic motor, wherein the at least one bypass comprises a continuously adjustable valve (7, 8), which in a coasting state of the at least one hydraulic motor (Pg 4 Ln 141-148 discloses initiation of a ‘coasting state’) variably controlling the fluid flow bypassing the at least one hydraulic motor (Pg 4 Ln 125-134 discloses control of the valves (7, 8) and therefore the flow in the bypass with respect to the controller (17/26)); and
a control device (17/26) which is in contact with the hydraulic pump and the at least one continuously adjustable valve via at least one interface (26) and is configured to actuate the hydraulic pump and the at least one continuously adjustable valve during crane operations in a coordinated way to reduce the fluid flow delivered to the hydraulic motor (Pg 4 Ln 141-148, discloses the controller controlling the valves and pump and overall system in a coordinated way, such that flow delivered from the pump to the motor is reduced (stated another way, from a ‘full throttle position’ to a ‘zero throttle position’ with valve (7) enabling bypass of fluid enabling coasting). 
Thode fails to explicitly state that in a coasting state of the at least one hydraulic motor with the continuously adjustable proportional valve being open, is adapted to be proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor, and to proportionally close the continuously adjustable proportional valve.
Kleineisel discloses (Fig. 1-3) a swivel body having a large inertial force such as a excavator [0001-0002] having a hydraulic circuit (depicted in Fig. 1) in which a hydraulic pump (9) is hydraulically connected to at least one hydraulic motor (2) via a feed (6a) and a discharge (6b) to deliver fluid flow to the hydraulic motor, and in which the feed is hydraulically connected to the discharge via at least one bypass (12) which bypasses the at least one hydraulic motor, 
wherein the at least one bypass comprises a continuously adjustable proportional valve (Fig. 2, 3 depict (12) as being proportional, Fig. 2 is controlled directly via electronic signal, Fig. 3 is controlled indirectly via pilot pressure signal, [0035-0036] discloses proportional) 
which in a coasting state of the at least one hydraulic motor with the continuously adjustable proportional valve being open, is adapted to be proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor ([0035, 0040-0041], [0040] discloses during a deceleration of the hydraulic motor, the pump flow is reduced (by means of valve (5)), and the continuously adjustable proportional valve is moved from an open position to a closed/‘throttled position’; [0040] is a description of operation with respect to the first embodiment (Fig. 1) which comprises a two position valve (open and closed/throttled); Fig. 1-3 discloses three different embodiments of which the examiner directs to embodiment two (Fig. 2);  Fig. 2, [0035] discloses that the two position valve (open and closed/throttled) is replaced by a continuously adjustable proportional valve and ‘throttling’ comprises “throttles in intermediate positions”, taking [0040] in combination with the second embodiment of [0035] is disclosed the valve is proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor),
a control device (18/15) which is in contact with the at least one continuously adjustable proportional valve via at least one interface (15) and is configured to actuate the hydraulic pump and the at least one continuously adjustable proportional valve during crane operations in a coordinated way to reduce the fluid flow delivered to the hydraulic motor and to proportionally close the continuously adjustable proportional valve ([0035-0036] discloses proportional closing of the valve (12), [0040-0041] discloses control of the valve (12) during a coasting/deceleration mode to proportionally close the valve (12) to reduce the flow of fluid through the valve (12), the device does not have a variable displacement pump, but instead has a constant displacement pump and a proportional directional control valve (5) which is used in the coordinated way to reduce the flow delivered from the pump (9) to the motor (2) in a proportional way as described in [0040-0041]).
Kleineisel further discloses that by providing the coordinated control of the at least one continuously adjustable proportional valve enables the device to avoid vibrations and gear shocks [0042]
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Thode, by providing the variably controlling the opening amount of the valve on the at least one bypass, as taught by Kleineisel, for the purpose of avoiding vibrations and gear shocks.
Regarding claim 12, Thode discloses (Fig. 1) the at least one bypass (7, 8) comprises a closing valve (depicted as a one-way check valve) which is configured to close the bypass to the fluid flow in at least one flowing direction. 
Regarding claim 13, Thode discloses (Fig. 1) the feed (10) is hydraulically connected to the discharge (11) via two bypasses (7, 8) which are connected in parallel (depicted in parallel) and respectively comprise a continuously adjustable valve (7, 8) and a closing valve (depicted as a one-way check valve) for variably controlling the fluid flow for the opposing slewing directions of the at least one hydraulic motor (1, Pg 4 Ln 125-134 discloses proportional control of the valves (7, 8) with respect to the controller (17/26))  . 
Regarding claim 15, Thode discloses (Fig. 1) at least one closing valve is a unidirectional valve (depicted as a one-way check valve). 
Regarding claim 16, Thode discloses (Fig. 1) the delivery flow of the hydraulic pump (2) is able to be variably adjusted (Pg 2 Ln 56).

Regarding claim 19, Thode discloses (Fig. 1) a control device (17/26) for actuating a closed hydraulic circuit of a crane (Pg 1 Ln 12)
the hydraulic circuit having a hydraulic pump (2) hydraulically connected to at least one hydraulic motor (1) via a feed (10) and a discharge (11) to deliver fluid flow to the hydraulic motor, and in which the feed is hydraulically connected to the discharge via at least one bypass (7, 8) which bypasses the at least one hydraulic motor, wherein the at least one bypass comprises a continuously adjustable valve (7, 8), which in a coasting state of the at least one hydraulic motor (Pg 4 Ln 141-148 discloses initiation of a ‘coasting state’) variably controlling the fluid flow bypassing the at least one hydraulic motor (Pg 4 Ln 125-134 discloses control of the valves (7, 8) and therefore the flow in the bypass with respect to the controller (17/26)), 
wherein the control device is in contact with the hydraulic pump and the at least one continuously adjustable valve via at least one interface (26) and is configured to actuate the hydraulic pump and the at least one continuously adjustable valve during crane operations in a coordinated way (Pg 4 Ln 125-134, discloses the controller controlling the valves and pump and overall system in a coordinated way) to reduce the fluid flow delivered to the hydraulic motor (Pg 4 Ln 141-148, discloses the controller controlling the valves and pump and overall system in a coordinated way, such that flow delivered from the pump to the motor is reduced (stated another way, from a ‘full throttle position’ to a ‘zero throttle position’ with valve (7) enabling bypass of fluid enabling coasting.
Thode fails to explicitly state that in a coasting state of the at least one hydraulic motor with the continuously adjustable proportional valve being open, is adapted to be proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor, and to proportionally close the continuously adjustable proportional valve.
Kleineisel discloses (Fig. 1-3) a swivel body having a large inertial force such as a excavator [0001-0002] having a hydraulic circuit (depicted in Fig. 1) in which a hydraulic pump (9) is hydraulically connected to at least one hydraulic motor (2) via a feed (6a) and a discharge (6b) to deliver fluid flow to the hydraulic motor, and in which the feed is hydraulically connected to the discharge via at least one bypass (12) which bypasses the at least one hydraulic motor, 
wherein the at least one bypass comprises a continuously adjustable proportional valve (Fig. 2, 3 depict (12) as being proportional, Fig. 2 is controlled directly via electronic signal, Fig. 3 is controlled indirectly via pilot pressure signal, [0035-0036] discloses proportional) 
which in a coasting state of the at least one hydraulic motor with the continuously adjustable proportional valve being open, is adapted to be proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor ([0035, 0040-0041], [0040] discloses during a deceleration of the hydraulic motor, the pump flow is reduced (by means of valve (5)), and the continuously adjustable proportional valve is moved from an open position to a closed/‘throttled position’; [0040] is a description of operation with respect to the first embodiment (Fig. 1) which comprises a two position valve (open and closed/throttled); Fig. 1-3 discloses three different embodiments of which the examiner directs to embodiment two (Fig. 2);  Fig. 2, [0035] discloses that the two position valve (open and closed/throttled) is replaced by a continuously adjustable proportional valve and ‘throttling’ comprises “throttles in intermediate positions”, taking [0040] in combination with the second embodiment of [0035] is disclosed the valve is proportionally closed so as to variably reduce the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor),
a control device (18/15) which is in contact with the at least one continuously adjustable proportional valve via at least one interface (15) and is configured to actuate the hydraulic pump and the at least one continuously adjustable proportional valve during crane operations in a coordinated way to reduce the fluid flow delivered to the hydraulic motor and to proportionally close the continuously adjustable proportional valve ([0035-0036] discloses proportional closing of the valve (12), [0040-0041] discloses control of the valve (12) during a coasting/deceleration mode to proportionally close the valve (12) to reduce the flow of fluid through the valve (12), the device does not have a variable displacement pump, but instead has a constant displacement pump and a proportional directional control valve (5) which is used in the coordinated way to reduce the flow delivered from the pump (9) to the motor (2) in a proportional way as described in [0040-0041]).
Kleineisel further discloses that by providing the coordinated control of the at least one continuously adjustable proportional valve enables the device to avoid vibrations and gear shocks [0042]
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Thode, by providing the variably controlling the opening amount of the valve on the at least one bypass, as taught by Kleineisel, for the purpose of avoiding vibrations and gear shocks.
Regarding claim 20, Thode discloses (Fig. 1) a crane control program for actuating a closed hydraulic circuit of a crane, according to claim 11 (Pg 4 Ln 125-134, discloses the controller controlling according to ‘program’ interpreted as a set of electrical connections pre-disposed to output signals with respect to input signals in a set sequence) the valves and pump and overall system in a coordinated way).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thode, in view of Kleineisel, in further view of Kruschinski; Andreas US 6619626 B1, hereinafter Kruschinski.  Kruschinski is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydraulically controller cranes).  MPEP2141.01(a) I.
Regarding claim 17, the modified device of Thode/Kleineisel discloses the claimed invention substantially as claimed, as set forth above for Claim 11 except fails to explicitly state that the volumetric displacement of at least one hydraulic motor is able to be variably adjusted.
Kruschinski discloses (Fig. 1) a crane (Abstract) in which a hydraulic pump (1) is hydraulically connected to at least one hydraulic motor (4, 5) via a feed (B) and a discharge (A), 
wherein the volumetric displacement of at least one hydraulic motor is able to be variably adjusted (depicted as variably adjusted, Abstract discloses variable so far as to be reversible).
Because both Thode and Kruschinski teach hydraulically controlled cranes, it would have been obvious to one skilled in the art to substitute the variably adjusted motor for the non-variably adjusted motor to achieve the predictable result of driving the spindle and winding cable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745